Citation Nr: 1230029	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO. 09-06 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent from July 1, 2006 to April 2, 2007.

2. Entitlement to an evaluation for PTSD in excess of 70 percent beginning April 3, 2007.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from July 1, 2006 to April 2, 2007.

4. Entitlement to TDIU beginning April 3, 2007.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In the July 2007 rating decision, the RO revised the initial noncompensable evaluation assigned for PTSD and assigned a 30 percent evaluation, effective on July 1, 2006 (the day after discharge from service), and a 50 percent evaluation, effective on June 4, 2007. The Veteran appealed the assigned evaluations.

In the February 2010 rating decision, the RO assigned a staged initial evaluation of 70 percent for PTSD, effective December 21, 2009. Fenderson v. West, 12 Vet.App. 119 (1999); 38 C.F.R. § 4.2 (separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings). The Veteran appealed the decision and contended that he was entitled to an earlier effective date of July 29, 2009 for the 70 percent evaluation. 

In February 2011, the Board granted an earlier effective date of April 3, 2007 for the 70 percent evaluation for PTSD. A March 2011 rating decision by the Appeals Management Center (AMC) effectuated the Board's decision by establishing April 3, 2007 as the effective date for the 70 percent evaluation for PTSD.

In a May 2012 rating decision, the AMC increased the initial evaluation of PTSD from 30 percent to 50 percent, effective July 1, 2006. An evaluation of 70 percent was assigned from April 3, 2007. 

Although the RO assigned staged ratings of 50 and 70 percent for PTSD, the Veteran has continued his appeal for higher ratings. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet.App. 35 (1993). 

The Board grants entitlement to a 100 percent evaluation for PTSD beginning April 3, 2007, as discussed below. A 100 percent schedular rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled. See Holland v. Brown, 6 Vet.App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet.App. 20, 22 (1990). If VA has found a Veteran to be totally disabled as a result of a particular service-connected disability pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period). Thus, the issue of entitlement to a TDIU effective April 3, 2007, is moot and should be dismissed. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. From July 1, 2006 to April 2, 2007, the Veteran's PTSD manifested in symptoms of difficulty sleeping, irritability and outbursts of anger, an exaggerated startle response, difficulty concentrating, hypervigilance, flashbacks, and nightmares.
 
2. At no time from July 1, 2006 to April 2, 2007 has the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  

3. Beginning April 3, 2007, with resolution of the doubt in the Veteran's favor, PTSD has been manifested by total occupational and social impairment, due to such symptoms as gross inappropriate behavior, persistent danger of hurting self or others, and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).

4. For the period from July 1, 2006 to April 2, 2007, the combined service-connected disability rating does not meet the schedular percentage criteria for TDIU.

5. The Veteran is assigned a 100 percent evaluation for PTSD, effective April 3, 2007.

6. There remain no allegations of errors of fact or law for appellate consideration with respect to the Veteran's claim of entitlement to a TDIU effective April 3, 2007.


CONCLUSIONS OF LAW

1. For the period from July 1, 2006 to April 2, 2007, the criteria for entitlement to an evaluation in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2. The criteria for entitlement to a 100 percent evaluation for PTSD have been approximated for the period beginning April 3, 2007. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

3. For the period from July 1, 2006 to April 2, 2007, the criteria for entitlement to TDIU are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2011).

4. The appeal for a TDIU, effective April 3, 2007, has become moot by virtue of the Board's assignment of a 100 percent schedular rating for PTSD, effective April 3, 2007; there remains no matter in controversy over which the Board has jurisdiction. 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 4.16(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters dated in June 2007 and October 2009, which informed the Veteran of all of the required elements for service connection. The letters also informed the Veteran of how VA determines disability ratings and assigns effective dates. Dingess, 19 Vet.App. at 486. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the Veteran's service treatment records, VA medical records, and private treatment records. Additionally, the Veteran was provided with VA examinations in May 2006, July 2007, December 2009, and May 2011.

The May 2011 VA examiner noted that the claims file was not available. He reviewed the Veteran's electronic file and based his report on that review and interview of the Veteran. However, in a June 2011 VA addendum, the examiner verified that he had received and reviewed the claims file subsequent to his May 2011 opinion; he noted that his summary evaluation and opinion had not changed after reviewing the claims file.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to the claims. All evidence available to VA that could substantiate the claims has been obtained. There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained.

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claims. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

Merits of the Claims

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10 (2011).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required. See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet.App 49, 55-57 (1990).

The Veteran contends that his PTSD is more severe than contemplated by the assigned 50 and 70 percent ratings.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Carpenter v. Brown, 8 Vet.App. 240, 242 (1995); see also Richard v. Brown, 9 Vet.App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32). Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks; or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). 

GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and insomnia); or some difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

During a May 2006 pre-discharge VA examination, the Veteran described feelings of detachment from others. He reported he had a restricted range of affect. He had difficulty falling asleep, irritability and outbursts of anger, an exaggerated startle response, difficulty concentrating, and hypervigilance. He indicated that he had flashbacks and nightmares. He was oriented to time, place, and person. His appearance and behavior were appropriate. His affect and mood were normal. His speech and concentration were normal. He denied panic attacks, paranoia, hallucinations, delusions, and obsessional rituals. He had no difficulty with thought processes or understanding simple or complex commands. There was no impairment of abstract thinking. Memory was normal. He denied any suicidal or homicidal ideation. A GAF score of 65 was assigned. The examiner opined that the Veteran's symptoms caused an impairment in his social and occupational functioning with an occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although, generally, he functioned satisfactorily with routine behavior and self-care.

In a May 2007 statement, the Veteran reported that he had difficulty sleeping. He indicated that during an average week, he slept three nights and he averaged one hour of sleep. He began working as a waiter in October 2006 and he missed five or six shifts due to his inability to sleep and nightmares once or twice per week. He reported that he experienced several flashbacks for the past six months.

During April 2007 VA treatment, the Veteran reported he had sleep difficulties. He described difficulty initiating and maintaining sleep. He reported that he did not sleep at times and that he felt exhausted. His dreams and flashbacks about combat had increased in the previous three to six months. He was angry, frustrated, and upset. He denied suicidal or homicidal ideation. A PTSD screening revealed the Veteran was bothered by repeated and disturbing memories, he felt distant or cut off from non-military people, and he was vigilant or had a sense that he was on guard to protect himself, especially while trying to fall asleep.

During a July 2007 VA examination, the Veteran reported that since his last examination in May 2006, he had significantly more reexperiencing symptoms of his time in Iraq, including flashbacks. He also had nightmares approximately once per week. He reported that he missed several days of work due to lack of sleep. He reported that he kept a knife under his bed due to his fears of being attacked. He related that while he was living with two close friends from his childhood, he had a nightmare and his friends found him creeping through the house at night with his knife. He told his friends that he thought he heard someone in the house and he believed that "Iraqis were invading the house." His friends were disturbed by the behavior and asked him to move out. He moved into his parents' house and reported that he had little contact with his friends. 

The Veteran indicated that he got along well with his parents and his sister, but he avoided family functions. He attempted dating and had one long-term relationship which ended when his girlfriend became frightened by his violent nightmares and erratic behavior. 

The Veteran noted that driving and seeing bottled water triggered intrusive memories. He denied any auditory or visual hallucinations and there was no evidence of a thought disorder. He avoided conversations about Iraq. He avoided social interaction and described himself as a "loner." He reported that he did not like being around other people, including his coworkers. He stated that he detested his job as a server in a restaurant and he thought that working security, where he would be completely by himself, was the only employment that he was capable of performing. He was very isolated and stated that he preferred to spend his time "driving[,] alone with his thoughts." He indicated that he had a great loss of interest in outside activities or interests. He described emotional numbing and he had a foreshortened sense of the future. He stated that he felt like he survived in Iraq "by a stroke of luck" and that he "missed the reaper and it will come back" for him. He reported some fleeting suicidal thoughts and reported that if he were dead, "all the demons, the thoughts and images of Iraq, would stop and be fine." He denied any plan, intent, and history of active suicidal attempts.

The Veteran described significant feelings of guilt and an inability to integrate it into his current life. He stated that anger was a significant problem in his life. He often raised his voice, "hollering and cursing." He reported that he had "no patience for stupidity." He stated that he had many homicidal thoughts since he left Iraq and, when he was provoked by someone, he thought about how easy he could hit and kill them. He reported that he went into a "murderous rage" after provocation and he had threatened people until his friends pulled him away from the situations. He indicated that part of the reason that he isolated himself was because he feared losing control of his anger. He reported that his anger affected his work as a waiter because he had difficulty dealing with his customers. He stated that he often lost his temper with customers and his coworkers thought that he was "crazy" because he lost his temper and became irate over minor matters at work. He also had severe road rage. 

The examiner noted that the Veteran demonstrated apparent irritability and anger when he presented at the VA examination; however, he was able to contain his anger and cooperate with the examiner. 

The Veteran was hypervigilant. He stated that when he left his home he scanned the environment and everyone around him to see what or who was a threat to him. He often checked the locks and the alarm and spent hours looking out a window at night "being vigilant and waiting for Iraqis to come." He reported that he slept for five hours, at most, per night. 

The Veteran reported that he was going to school but he was unable to focus and he had poor concentration. He had difficulty paying attention in class, reading, and studying. He reported that he was an A student prior to entering the military, but now he was "barely maintaining a C average" because of his difficulty concentrating and maintaining coursework. He indicated that he had an extreme startle response. He related that he recently became very distressed and visibly disturbed by explosives on stage at a concert. He reported that he avoided loud noises and other events. He also acknowledged symptoms of panic attacks, including heart palpitations, periods of shaking, and chest pain.

The Veteran indicated that he was able to maintain his activities of daily living. He had good hygiene with the exception of days that he did not work. He stated that when he was home from work, he did not shower or brush his teeth. However, when he went into public, he bathed and demonstrated good personal hygiene.

The examiner opined that the Veteran's symptoms had increased or became more salient since his last VA examination in May 2006. She reported that the Veteran had difficulty readjusting to civilian life and his PTSD symptoms impaired both his social and occupational functioning. She opined that the Veteran's occupational and academic functioning were "extremely impaired." She noted, "At 28 years old[,] rather than continue to gain education and complete his goal of becoming a history teacher, the [V]eteran is thinking that he may only be able to do isolative[,] low skilled security work. This [is] quite a devastating impact of his PTSD." A GAF score of 45 was assigned.

In a July 2007 VA social work note, the Veteran reported that he had difficulty sleeping; nightmares; extreme irritability, including being quick to anger, road rage, and feeling that if provoked, he could "explode" at any time; and mood swings. He stated that he often retreated from family and friends. He reported that he was finishing up his last year of college and working part-time as a server at a restaurant. He indicated that he was "trying to go on" with his life, possibly pursue a teaching career, and looked into various job resources. The authoring social worker noted that the Veteran appeared to be self-medicating with alcohol and cigarettes. 

In an August 2007 VA treatment note, the Veteran reported symptoms of insomnia, an exaggerated startle response, difficulty getting along and socializing with people, hypervigilance, nightmares, road rage, frequent flashbacks, and intrusive combat memories.

In an August 2007 VA social work note, the Veteran noted continuing PTSD symptoms. He stated that he felt best when he was by himself and he was socially isolated. He enjoyed going to the gym and biking, which the author noted were both solitary pursuits. Mental status examination revealed the Veteran was well-oriented. His speech was clear, spontaneous, and goal-directed. His affect was narrowed and his mood was moderately anxious and depressed. There was no evidence of delusions or hallucinations. Insight and judgment were good.

In another August 2007 VA treatment note, the Veteran reported that he resumed dating his girlfriend and he felt happy because he was feeling very isolated. He stated that he realized that he must be willing to adjust his behavior if he wanted to maintain the relationship. He also reported that he quit his job as a waiter because he was unable to control his temper and he was snapping at customers.

In an August 2008 Trenton Vet Center Psychosocial Assessment report, the Veteran described flashbacks after watching a television show which chronicled a 2003 invasion. He had almost daily panic attacks, sleeplessness, hypervigilance, problems with anger, and strained familial relationships. He worked part-time as a security guard for a grocery store and maintained full-time student status. He indicated that he was employed as a waiter for nine months previously, but he became "full of rage" when people "complained about non-issues" at work. He noted that he made the Dean's List in the spring of 2007. He reported that he self-medicated with alcohol and marijuana on a daily basis. He indicated that he lived with friends for awhile but he was asked to leave due to his violent and strange behavior, such as lurking in the dark at night. He moved in with his parents and he stated that he became "almost obsessed" with the Muslim neighbors across the street from his parents' home and he constantly watched them out of the window. He became withdrawn from his family and broke up with his girlfriend. In February 2008, he moved in with another group of friends.

Mental status examination revealed a neat appearance; normal speech; orientation to person, place, and time; normal memory function; depressed mood and congruent affect; and fair judgment. A GAF score of 45 was assigned.

In a statement received in February 2009, the Veteran reported that he was unemployed since October 2008. He stated that he seemed to be "becoming agoraphobic" and he only felt comfortable inside the confines of his parents' home. He indicated that he had feelings of hopelessness and suicidal thoughts. He noted that while he made the Dean's List at school in the spring of 2007, his grades had slipped and he had an "extremely hard time coping" with his problems in the fall of 2008. He stated that he was absent several times during the fall semester because he "just did not feel strong enough[,] mentally, to leave the house." He reported that he had nightmares, difficulty sleeping and insomnia, flashbacks, panic attacks, hypervigilance, anger, depression, anxiety, and rage.

April 2009 VA treatment notes included a GAF score of 55. The Veteran reported he had anxiety attacks, a dysphoric mood, and past suicidal ideations. However, he denied any active suicidal ideation and he reported that he had never made a suicide attempt. He acknowledged symptoms including severe emotional distress, severe anxiety, panic symptoms, insomnia, and recent intoxications. He denied symptoms of hopelessness and/or demoralization, obsessionality, hallucinations, and physical pain. He indicated that he lost his last job, which he attributed to a "combination of being fired and quitting." He reported that he attacked customers while working as a waiter and as a security guard.

Mental status examination revealed the Veteran was oriented to person, place, and time. His affect was not labile, intense, and focused. His mood was dysphoric. His thought processes were goal oriented and he demonstrated no loose associations. His memory was good and there was no evidence of a thought disorder. He denied hallucinations and delusions. 

A June 2009 VA treatment note revealed that the Veteran continued to have difficulty staying asleep. Mental status examination revealed findings consistent with the April 2009 VA treatment notes. 

During a December 2009 VA PTSD examination, the Veteran indicated that his symptoms had worsened since the previous VA examination in April 2007. He reported that he continued to have constant, persistent, recurrent, intrusive, and distressing recollections of events in Iraq. He had nightmares every night and he experienced intense psychological distress at exposure to cues resembling his service. He had intense feelings of fear, anger, sadness, and tearfulness. He reported physiological reactions every day, which lasted from minutes to hours, including heart palpitations, heart racing, and chest tightness. 

The Veteran reported that he avoided thoughts, feelings, and conversations associated with his trauma. He avoided activities, places, and people that aroused recollections, including any public events, such as sports games or any place where "people are real hyper," like concerts. He also avoided watching war movies and interacting with people of Arab descent. He reported a diminished interest in significant activities, including sports and spending time with family and friends. He noted that he had feelings of detachment and he isolated himself to his parents' house. He had decreased contact with friends and social activities. He reported that he had a restricted range of affect and he was unable to experience happiness, contentment, and satisfaction. He also felt a foreshortened sense of future.

The Veteran reported persistent symptoms of increased arousal, including difficulty falling asleep. He indicated that it took him hours to fall asleep, if at all. He stated that he could go a few days without sleep. He reported that at approximately 11 o'clock at night, he went into "patrol mode." He reported significant irritability and outbursts of anger. He stated that he felt angry whenever he was out, including driving, standing in line at the supermarket, or with people who got upset about "trivial things." He noted that his irritability forced him to isolate himself socially. He also reported difficulty concentrating and stated "my brain is constantly racing from one thing to the other." He indicated that his hypervigilance had worsened, he avoided crowds, and he was "constantly scanning, taking in my surroundings." He also reported an exaggerated startle response to things such as fireworks, flashing lights, flames, the smell of decomposition, the smell of burning rubber, and the smell of rotting garbage.

The Veteran reported that his PTSD symptoms have significantly impacted his ability to work and attend school. He was unemployed at the time of the examination. He stated that he had been inconsistently employed over the past 12 months. He estimated that he worked for about six months at a time and then he quit because he could not concentrate. He worked as a security guard at a grocery store, but he quit after a few weeks because he felt "unreliable." He noted that there were days when he was unable to leave his house. He also worried about his safety and the safety of others if he became angry or irritable. He reported that in 2008, he attacked a customer who was stealing batteries and he was unable to stop himself from continuing to attack. He indicated that he was pursuing a Bachelor's degree. He stated that he missed an average of 12 classes per semester. He reported that his grades had "slipped" and he was unable to concentrate. He noted that he lost focus in large classrooms because he spent a lot of time focusing on his fear and worries about being attacked or being in crowds.

The Veteran indicated that his social functioning had worsened since the last VA examination. He stated that he was largely socially isolated and he spent most of his time alone in his room at his parents' home. He reported that he "pushed away" his parents and sister. He was tearful when he related that he yelled at his mother because she did not understand the extent of his PTSD symptoms. He indicated that he had a couple of relationships since he returned from Iraq, but he was "unstable" and ended the relationships. He indicated that he occasionally spoke to friends, but he refused to go out due to his fear and irritability. He reported that in 2008, he was in several fights at bars because he felt threatened and provoked. He stated that the situation did not call for violence, but he was unable to control himself. As a result, he isolated himself. He reported that he lost interest in all hobbies, such as riding his bike, playing video games, and weight lifting. 

The examiner noted no impairment in the Veteran's thought process or communication. He was oriented to time, person, and place. He denied audio and visual hallucinations. His thoughts were logical and his speech was normal. His memory and judgment were intact. His affect was agitated and tearful at times. He acknowledged passive suicidal ideation every day secondary to his physiological symptoms of anxiety. He denied any suicide attempts or intent, but he indicated that he thought about using a firearm to kill himself. He reported that over the previous six to twelve months, his hygiene and activities of daily living had taken a "downward spiral." He did not consistently shower or brush his teeth. He did not cook for himself and sometimes he did not eat.

The examiner opined that the Veteran's PTSD significantly interfered with his normal daily functioning and employment functioning. A GAF score of 45 was assigned.

In a January 2010 private psychological assessment, Charles G. Hankins, M.A., noted that the Veteran had symptoms of depression, disordered sleep, anger, anxiety, and social isolation. He recently quit a security job and he missed several classes due to his PTSD symptoms, including anxiety attacks. He planned to student teach later in the month. He had a small support group of a couple of close friends. Dr. Hankins opined that the Veteran's anxiety and anger problems were surfacing in both his work and classroom situations. He noted that the Veteran was unable to make and maintain friendships in either situation. He also reported that the Veteran's depression was negatively affecting his motivation to perform his work. A GAF score of 42 was assigned. 

In March 2010, Dr. Hankins reported that after student teaching and getting his degree, the Veteran had problems competing in the job market for a teaching position due to his PTSD symptoms. He reported panic attacks and near-confrontations with students who "get in his space." Mental status examination revealed a neat appearance; tired and irritable mood; agitated motor behavior; blunt affect; tense speech; fair memory, judgment, and insight; and no homicidal or suicidal ideation. A GAF score of 40 was assigned.

In a May 2011 VA mental disorders examination report, the Veteran described his mood as "up and down, all over the place, [angry, and] sad." He stated that he felt "fine" a few hours of each day. He reported anhedonia and he was unable to list anything he enjoyed doing other than drinking. He had an intermittent history of using exercise as an outlet and for health. He reported that he went to the bar more than he went to the gym. He indicated that he slept poorly. He did not sleep at all between three to five days per month, but he typically averaged three to five hours of sleep for a series of nights followed by a "crash" in which he slept for 12 to 15 hours. He found sleep was difficult because he had thoughts and memories of the war when his mind was quiet. He had nightmares twice per week. He reported low energy and concentration. He stated that he was easily distracted and paperwork took him a long time at work. He endorsed passive suicidality and he reported that he was in altercations at the bar. He indicated that he was not in any fights in the previous 18 months. He noted a strong startle response and hypervigilance to fireworks and driving through poor neighborhoods.

The Veteran stated that his PTSD symptoms were worst in 2007 and 2008. He reported that he was coping better than he used to, but his symptoms still made employment difficult. One year previously, he completed his Bachelor's degree and obtained a teaching certificate for high school history. He indicated that he worked as a security guard at a grocery store for the previous year. He stated that his boss had no complaints about him, but it was not a demanding job. He called out from work approximately one time per month due to lack or sleep or feeling unmotivated. He had some verbal and aggressive altercations with shoplifters. He reported that he previously choked someone who resisted his arrest and he had "gripped up" other people, but these occasions had decreased to approximately once per month. 

The Veteran was not in a relationship and isolated himself socially. He had one childhood friend who worked as a bartender at the bar the Veteran frequented. He stated that other friends had "given up" on him because he always turned down their invitations to socialize. He had a few friends from service and he kept in contact with them through texting or on the internet. His primary recreational activities were drinking alcohol, intermittent exercise, playing video games, and watching movies.

Mental status examination revealed the Veteran was appropriately groomed, alert, and oriented to time and place. His affect was dysphoric. His thought process was linear and his thought content was appropriate to the questions posed by the examiner. He had normal speech and exhibited no inappropriate behavior. The Veteran reported that he had poor hygiene only on days that he was not working. He denied memory loss. He noted that the Veteran did not demonstrate gross impairment in thought process or communication, and he did not exhibit persistent delusions, hallucinations, or grossly inappropriate behavior. He endorsed passive thoughts of suicide and he endorsed some impulsive kind of reactivity and anger in response to other people.

A GAF score of 41 was assigned. The examiner noted that the GAF score was based on the severity of the Veteran's prominent reexperiencing symptoms which bordered on some impairment in reality testing, but not yet quite at that level. He opined that the Veteran's PTSD symptoms interfered with his normal daily activities. The biggest impact was on his social relationships. He was increasingly isolative because he felt more in control of his own emotions and reactions to other people. He reported that he has not maintained important social relationships and he lost contact with old friends. His family remained supportive, but they were more resigned that he "needed his space" and time alone. The examiner noted that the Veteran was "interesting because he is high functioning," but also "robustly distressed." He had prominent reexperiencing that would interfere with employment functioning, but he recently obtained a Bachelor's degree in History and a teaching certificate for the high school level. He maintained full time employment at a "not very demanding" job; however, the examiner noted that he was managing a fair bit of distress in order to maintain his employment functioning.

The examiner opined that the combination of depression and PTSD symptoms decreased the Veteran's social functioning and led to increased social isolation. He also opined that the Veteran's PTSD disability was not at the level that he was unable to maintain employment. He provided, "This [V]eteran is clearly symptomatic for PTSD and depression, but also clearly high functioning, moving ahead with a career plan[], complet[ing] a teaching certificate and student teaching, [and] holding down a full time job."

Period from July 1, 2006 to April 2, 2007

For the period from July 1, 2006 to April 2, 2007, the Veteran's PTSD symptoms more closely approximated the criteria of a 50 percent evaluation, but not higher. A 50 percent rating is warranted where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

In a May 2006 pre-discharge VA examination, the Veteran complained of difficulty sleeping, irritability and outbursts of anger, an exaggerated startle response, difficulty concentrating, hypervigilance, flashbacks, and nightmares. In a May 2007 statement, the Veteran reported that he missed five or six shifts of work as a waiter due to his inability to sleep and nightmares. 

The May 2011 VA examiner opined that the Veteran's symptoms caused an impairment in his social and occupational functioning with an occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although, generally, he functioned satisfactorily with routine behavior and self-care.

The record clearly demonstrates some occupational impairment due to his sleep difficulties, although the evidence suggests he generally functions satisfactorily, with routine behavior, self-care, and normal conversation. 

The Veteran did not show symptoms warranting a 70 percent evaluation, or higher, at any time from July 1, 2006 to April 2, 2007. During the May 2006 pre-discharge VA examination, the Veteran was oriented to person, place, and time; his appearance and behavior were appropriate; his affect and mood were normal; his speech and concentration were normal; and he denied panic attacks, paranoia, hallucinations, delusions, obsessional rituals, and homicidal or suicidal ideation. 

The only assigned GAF score applicable to this period was a 65, which was assigned during the May 2006 pre-discharge VA examination. A score of 65 indicated he had some mild symptoms. Although GAF scores are one of the medical findings employed in a rating determination, the score assigned does not determine the disability rating VA assigns. See Massey v. Brown, 7 Vet.App. 204, 207 (1994). 

The preponderance of the evidence is against a finding that a 70 percent evaluation is appropriate for the period from July 1, 2006 and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet.App. at 54-56. 

Period Beginning April 3, 2007

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and a 100 percent rating will be granted. See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993).

As noted, a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Beginning April 3, 2007, the Veteran complained of sleep impairment, nightmares, flashbacks, irritability, hypervigilance, an exaggerated startle response, and intermittent suicidal and homicidal ideation. He had periods of depression in which he did not bathe or brush his teeth when he did not have to work, as well as periods where he felt he was unable to leave his parents' home. See July 2007, December 2009, and May 2011 VA examination reports. He reported that he attacked customers while working as a waiter and a security guard and he had an inability to control himself. See July 2007 VA social work note, August 2007 VA treatment note, August 2008 Vet Center report, April 2009 VA treatment records. During the July 2007 VA examination, the Veteran reported that during a nightmare, he lurked through a house that he shared with friends, carrying a knife. He told his friends that he believed that Iraqis were invading the house. When he lived with his parents, he reported that he went on "patrol" at night and watched for Iraqis out the window. He also reported that he had become "obsessed" with the Muslim neighbors across the street. See August 2008 Vet Center report.

As to social impairment, the Veteran maintained few friendships and he had some relationship with his parents and his sister. He noted that he "pushed away" his family during a December 2009 VA examination. He repeatedly reported that he isolated himself, preferred to spend time alone, and he did not get along with customers or coworkers. He was unable to maintain romantic relationships because of his "violent nightmares and erratic behavior." See July 2007 VA examination.

As to occupational impairment, the Veteran had to quit his job as a waiter because he was unable to control his temper and he snapped at customers. See August 2007 VA treatment note. He quit a security job because he felt "unreliable" and he feared that he might hurt someone. See December 2009 VA examination. In a March 2010 private psychological assessment, Dr. Hankins noted that despite the Veteran's degree and teaching certification, he had problems finding employment and he had panic attacks and near-confrontations with students while student teaching. Additionally, the May 2011 VA examiner opined that the Veteran was managing full time employment; however, the job was "not very demanding" and he was managing a fair bit of distress to maintain his employment functionality.

The Veteran's GAF scores have predominately ranged from 41 to 50, which reflect serious impairment in social or occupational functioning (e.g., no friends or unable to keep a job). However, in March 2010, Dr. Hankins assigned a GAF score of 40, which indicated major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Based upon the rating criteria, and taking into account his GAF scores, the Board finds that the overall disability picture for the Veteran's PTSD more closely approximates a 100 percent evaluation for the period beginning April 3, 2007. 38 C.F.R. § 4.130. To this extent, the appeal is granted. 

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet.App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The manifestations of the Veteran's PTSD, including occupational impairment, sleep disturbance, depressed mood, interference with family relations, and irritability, are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders. No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

TDIU

During the May 2011 VA PTSD examination, the Veteran reported that he thought his claim for a TDIU had been terminated. He indicated that he was "ambivalent" about whether he wanted a TDIU.

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009). If the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1). Total disability may or may not be permanent. Id. Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet.App. 361 (1993). 

The Board has denied an increased evaluation in excess of 50 percent for PTSD for the period from July 1, 2006 to April 2, 2007. During this period, the Veteran received the following evaluations for his service-connected disabilities: 50 percent for PTSD; 10 percent for a lumbar spine disability; 10 percent for tinnitus; a noncompensable evaluation for a left knee disability, a noncompensable evaluation for a right knee disability; a noncompensable evaluation for a left toe fracture; and a noncompensable evaluation for a right forearm scar. The combined evaluation was 60 percent from July 1, 2006 to April 2, 2007. While his PTSD was rated as 40 percent or more, he did not meet the combined schedular evaluation criteria of at least 70 percent for TDIU. 38 C.F.R. §§ 4.16(a), 4.25. Therefore, the schedular percentage criteria for TDIU are not met for this period. 38 C.F.R. § 4.16(a). 


ORDER

An evaluation in excess of 50 percent for PTSD from July 1, 2006 to April 2, 2007 is denied.

An evaluation of 100 percent for PTSD beginning April 3, 2007 is granted.

Entitlement to a TDIU is denied for the period from July 1, 2006 to April 2, 2007.

Entitlement to a TDIU, effective April 3, 2007, is dismissed.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


